DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/544,876 on December 7, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20110037729 A1), hereinafter Cho, in view of Yamazaki et al. (US 20060163577 A1), hereinafter Yamazaki.

Regarding Claim 1, Cho teaches:
A display device (FIG. 6), comprising:
a substrate (FIG. 6: 102);
a driving circuit (FIGS. 6 and 9: T1 and T2 in each pixel connected to 150 correspond to a driving circuit) disposed on the substrate (See FIG. 6: T1 and T2 disposed on 102) and for driving a plurality of display units (FIGS. 6 and 9: 150; See paragraph [0034]);
a plurality of sensing units (FIGS. 6 and 9: 152) disposed on the substrate (See FIG. 6: 152 disposed on 102) and comprising a first dielectric layer (FIG. 6: 134a) (See paragraph [0024]);
a sensing circuit (FIGS. 6 and 9: T3 in each pixel connected to 152 correspond to a sensing circuit) for driving the plurality of sensing units (See paragraph [0020]) and comprising a second semiconductor layer (FIG. 6: 106) (See paragraph [0017], last five lines); and
a first passivation layer (128) disposed on the sensing circuit (See FIG. 6: 128 disposed on T3), and at least a part (130b) of one of the plurality of the sensing units is disposed in a recess (See FIG. 6: 124 and 128 collectively form a recess in which 103b and 122 are formed) penetrating through the first passivation layer (See FIG. 6: 130b, which is a part of one of the plurality of the sensing units 152 is disposed in a recess penetrating though 128).
Cho does not explicitly teach (see elements emphasized in italics):
The plurality of sensing units comprising a first semiconductor layer,
wherein a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer.
However, in the same field of endeavor, display devices with sensors (Yamazaki, paragraph [0002]), Yamazaki teaches:
a plurality of sensing units (FIG. 2: 113) disposed on a substrate (700) (See paragraph [0329]: 706 corresponds to 113; See FIG. 15: 706 disposed on 700) and comprising a first semiconductor layer (See FIG. 13A: 248; See FIG. 15: 748 corresponds to 248);
	a thickness of the first semiconductor layer (748) is greater than a thickness of a second semiconductor layer (one of 202-208) (See paragraph [0342]; See paragraph [0368], lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho) by including a first semiconductor layer and so a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer (as taught by Yamazaki). Doing so would allow the sensing unit to receive more light (See Yamazaki, paragraph [0024]). 

Regarding Claim 2, Cho in view of Yamazaki as combined above does not explicitly teach:
The display device of claim 1, wherein a material of the first semiconductor layer comprises an amorphous semiconductor material.
	However, Yamazaki teaches further:
	a material of the first semiconductor layer (248) comprises an amorphous semiconductor material (See paragraph [0368], lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho in view of Yamazaki) so a material of the first semiconductor layer comprises an amorphous semiconductor material (as taught by Yamazaki). Doing so would allow for the sensing unit to be made with a photodiode that can receive more light for sensing (See Yamazaki, paragraph [0024]).

Regarding Claim 4, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamazaki teaches:
	The display device of claim 1, wherein the thickness of the first semiconductor layer is in a range from 5000Å to 20000Å (See paragraph [0368], lines 8-13: the thickness is 25 to 800 nm. Therefore, if a thickness at the maximum end of the disclosed range is selected, it falls within the claimed range of 5000Å to 20000Å).
	In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 5, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamazaki teaches:
	The display device of claim 1, wherein the thickness of the second semiconductor layer is in a range from 500A to 3000A (See paragraph [0342]: the thickness is 30 to 60 nm. Therefore, if a thickness at the maximum end of the disclosed range is selected, it falls within the claimed range of 500Å to 3000Å).
	In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 6, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho in view of Yamazaki teaches:
The display device of claim 1, wherein the driving circuit comprises a semiconductor layer (See Cho, FIG. 6: T1 and T2 include 106; See Yamazaki, FIG. 2: a driving circuit includes 104 and 105; See Yamazaki, FIG. 10: 207 and 208 are semiconductor layers of 104 and 105), and a ratio of the thickness of the first semiconductor layer to a thickness of the semiconductor layer in the driving circuit is in a range from 1.5 to 40 (See Yamazaki, paragraph [0368], lines 8-13 the thickness of the first semiconductor layer is 25 to 800 nm; See Yamazaki, paragraph [0342]: a thickness of the semiconductor layer in the driving circuit is 30 to 60 nm. Therefore, if thicknesses at the maximum end of the disclosed ranges is selected, the ratio falls within the claimed range of 1.5 to 40).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, wherein the driving circuit comprises at least one low temperature polysilicon thin film transistor and at least one metal oxide thin film transistor (See paragraph [0018], lines 7-13; See FIG. 6: T1 and T2 are both metal oxide semiconductor transistors having a polycrystalline silicon layer 106. Therefore, each of T1 and T2 may be interpreted as at least one low temperature polysilicon thin film transistor and at least one metal oxide thin film transistor).

Regarding Claim 8, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
 The display device of claim 1, wherein the one of the plurality of the sensing units is away from an edge of the recess by a distance (See annotated FIG. 6 below: the one of the plurality of the sensing units 152 is away from an edge of the recess by a distance).

    PNG
    media_image1.png
    627
    903
    media_image1.png
    Greyscale

Regarding Claim 9, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, wherein a material of the first passivation layer comprises silicon oxide, silicon nitride, silicon oxynitride, or an organic passivation material (See paragraph [0022], last four lines).

Regarding Claim 11, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, further comprising:
a second passivation layer (FIG. 6: 124), wherein at least a part (122) of the sensing circuit is disposed on the second passivation layer (See FIG. 6: at least a part of T3 is disposed in contact with, and therefore, disposed on 124), at least a part of the driving circuit is disposed under the second passivation layer (See FIG. 6: at least a part of T1 and T2 is disposed under 124), and the recess further penetrates through the second passivation layer (See FIG. 6: the recess further penetrates through 124).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yamazaki as applied to claim 1 above, and further in view of Wang et al. (US 20180300527 A1), hereinafter Wang.

Regarding Claim 10, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, wherein the sensing circuit comprises at least one polysilicon thin film transistor or at least one metal oxide thin film transistor (See paragraph [0018], lines 7-13; See FIG. 6: T3 is a  metal oxide semiconductor transistor having a polycrystalline silicon layer 106. Therefore, T3 may be interpreted as at least one low temperature polysilicon thin film transistor or at least one metal oxide thin film transistor).
Cho in view of Yamazaki does not explicitly teach (see elements emphasized in italics):
wherein the sensing circuit comprises at least one polysilicon thin film transistor and at least one metal oxide thin film transistor.
However, in the same field of endeavor, display devices (Wang, paragraph [0002]), Wang teaches:
	a sensing circuit (FIG. 7: M0-M3) comprising at least one polysilicon thin film transistor (M0 or M2) (See FIG. 7) (See paragraph [0051], last three lines) and at least one metal oxide thin film transistor (M1 or M3) (See FIG. 7) (See paragraph [0048], lines 14-15; See paragraph [0089], lines 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho in view of Yamazaki) so the sensing circuit comprises at least one polysilicon thin film transistor and at least one metal oxide thin film transistor (including the sensing circuit, as taught by Wang). Doing so would allow, even in the case of low light intensity, photocurrent to be detected (See Wang, paragraph [0052], last four lines).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yamazaki.

Examiner’s note: the following rejections of claims 1 and 3 are based on a different embodiment of Cho.

Regarding Claim 1, Cho teaches:
A display device (FIG. 8), comprising:
a substrate (FIG. 8: 230);
a driving circuit (FIGS. 8 and 9: T1 and T2 in each pixel connected to 150 correspond to a driving circuit) disposed on the substrate (See FIG. 8: T1 and T2 disposed on 230) and for driving a plurality of display units (FIGS. 8 and 9: 150; See paragraph [0034]);
a plurality of sensing units (FIGS. 8 and 9: 152) disposed on the substrate (See FIG. 8: 152, which includes 130b, 134a, and 138b is disposed on 320) and comprising a first dielectric layer (FIG. 8: 134a) (See paragraph [0024]);
a sensing circuit (FIGS. 8 and 9: T3 in each pixel connected to 152 correspond to a sensing circuit) for driving the plurality of sensing units (See paragraph [0020]) and comprising a second semiconductor layer (FIG. 8: 236) (See paragraph [0030]); and
a first passivation layer (248) disposed on the sensing circuit (See FIG. 8: 248 disposed on T3), and at least a part (130b) of one of the plurality of the sensing units is disposed in a recess (See FIG. 6: 124 and 128 collectively form a recess in which 103b and 122 are formed) penetrating through the first passivation layer (See FIG. 6: 130b, which is a part of one of the plurality of the sensing units 152 is disposed in a recess penetrating though 248).
Cho does not explicitly teach (see elements emphasized in italics):
The plurality of sensing units comprising a first semiconductor layer,
wherein a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer.
However, in the same field of endeavor, display devices with sensors (Yamazaki, paragraph [0002]), Yamazaki teaches:
a plurality of sensing units (FIG. 2: 113) disposed on a substrate (700) (See paragraph [0329]: 706 corresponds to 113; See FIG. 15: 706 disposed on 700) and comprising a first semiconductor layer (See FIG. 13A: 248; See FIG. 15: 748 corresponds to 248);
	a thickness of the first semiconductor layer (748) is greater than a thickness of a second semiconductor layer (one of 202-208) (See paragraph [0342]; See paragraph [0368], lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho) by including a first semiconductor layer and so a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer (as taught by Yamazaki). Doing so would allow the sensing unit to receive more light (See Yamazaki, paragraph [0024]). 

Regarding Claim 3, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, wherein a material of the second semiconductor layer comprises an amorphous semiconductor material (See paragraph [0030]).

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yamazaki.

Examiner’s note: the following rejections of claims 1 and 12 are based on an alternative interpretation of the claim language in view of Cho.


Regarding Claim 1, Cho teaches:
A display device (FIG. 6), comprising:
a substrate (FIG. 6: 102);
a driving circuit (FIGS. 6 and 9: T1 and T2 in each pixel connected to 150 correspond to a driving circuit) disposed on the substrate (See FIG. 6: T1 and T2 disposed on 102) and for driving a plurality of display units (FIGS. 6 and 9: 150; See paragraph [0034]);
a plurality of sensing units (FIGS. 6 and 9: 152) disposed on the substrate (See FIG. 6: 152 disposed on 102) and comprising a first dielectric layer (FIG. 6: 134a) (See paragraph [0024]);
a sensing circuit (FIGS. 6 and 9: T3 in each pixel connected to 152 correspond to a sensing circuit) for driving the plurality of sensing units (See paragraph [0020]) and comprising a second semiconductor layer (FIG. 6: 106) (See paragraph [0017], last five lines); and
a first passivation layer (124) disposed on the sensing circuit (See FIG. 6: 124 disposed on T3), and at least a part (130b) of one of the plurality of the sensing units is disposed in a recess (See FIG. 6: 124 and 128 collectively form a recess in which 103b and 122 are formed) penetrating through the first passivation layer (See FIG. 6: 130b, which is a part of one of the plurality of the sensing units 152 is disposed in a recess penetrating though 124).
Cho does not explicitly teach (see elements emphasized in italics):
The plurality of sensing units comprising a first semiconductor layer,
wherein a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer.
However, in the same field of endeavor, display devices with sensors (Yamazaki, paragraph [0002]), Yamazaki teaches:
a plurality of sensing units (FIG. 2: 113) disposed on a substrate (700) (See paragraph [0329]: 706 corresponds to 113; See FIG. 15: 706 disposed on 700) and comprising a first semiconductor layer (See FIG. 13A: 248; See FIG. 15: 748 corresponds to 248);
	a thickness of the first semiconductor layer (748) is greater than a thickness of a second semiconductor layer (one of 202-208) (See paragraph [0342]; See paragraph [0368], lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho) by including a first semiconductor layer and so a thickness of the first semiconductor layer is greater than a thickness of the second semiconductor layer (as taught by Yamazaki). Doing so would allow the sensing unit to receive more light (See Yamazaki, paragraph [0024]). 

Regarding Claim 12, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 1, wherein at least a part (122) of the driving circuit is disposed on the first passivation layer (See FIG. 6: at least a part of T3 is disposed in contact with, and therefore, disposed on 124).

Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Shigemori et al. (US 20180210561 A1), hereinafter Shigemori.

Regarding Claim 13, Cho teaches:
A display device (FIG. 6), comprising:
a substrate (FIG. 6: 102);
a driving circuit (FIGS. 6 and 9: T1 and T2 in each pixel connected to 150 correspond to a driving circuit) disposed on the substrate (See FIG. 6: T1 and T2 disposed on 102) and for driving a plurality of display units (FIGS. 6 and 9: 150; See paragraph [0034]), wherein the driving circuit comprises at least one driving thin film transistor electrically connected to at least one of the plurality of display units (FIGS. 6 and 9: T2 corresponds to at least one driving thin film transistor electrically connected to at least one of 150);
a plurality of sensing units (FIGS. 6 and 9: 152) disposed on the substrate (See FIG. 6: 152 disposed on 102);
a sensing circuit (FIGS. 6 and 9: T3 in each pixel connected to 152 correspond to a sensing circuit) for driving the plurality of sensing units (See paragraph [0020]), wherein the sensing circuit comprises at least one sensing thin film transistor electrically connected to at least one of the plurality of sensing units (FIGS. 6 and 9: T3 corresponds to at least one sensing thin film transistor electrically connected to at least one of 152); and
a first passivation layer (128) disposed on the sensing circuit (See FIG. 6: 128 disposed on T3), wherein at least a part (130b) of one of the plurality of the sensing units is disposed in a recess (See FIG. 6: 124 and 128 collectively form a recess in which 103b and 122 are formed) penetrating through the first passivation layer (See FIG. 6: 130b, which is a part of one of the plurality of the sensing units 152 is disposed in a recess penetrating though 128).
Cho does not explicitly teach:
wherein a material of a semiconductor channel layer of the at least one sensing thin film transistor is different from a material of a semiconductor channel layer of the at least one driving thin film transistor
However, in the same field of endeavor, display devices (Shigemori, paragraph [0001]), Shigemori teaches:
	wherein a material of a semiconductor channel layer of at least one sensing thin film transistor (FIGS. 14 and 15: 205/206) (See paragraph [0143], last four lines; See paragraph [0144], last four lines) is different from a material of a semiconductor channel layer of at least one driving thin film transistor (FIGS. 14 and 15: 201) (See paragraph [0139]).
Cho contained a device which differed from the claimed device by the substitution of the at least one sensing thin film including a semiconductor channel layer and the at least one driving thin film transistor including a semiconductor channel layer, but not explicitly a material of a semiconductor channel layer of the at least one sensing thin film transistor is different from a material of a semiconductor channel layer of the at least one driving thin film transistor. Shigemori teaches the substituted element of material of a semiconductor channel layer of the at least one sensing thin film transistor is different from a material of a semiconductor channel layer of the at least one driving thin film transistor. Their functions were known in the art to provide channel layers for switching elements. The material of the semiconductor channel layers taught by Cho could have been substituted with the material of the semiconductor channel layers taught by Shigemori and the results would have been predictable and resulted in using different types of transistors for the sensing and driving thin film transistors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Cho in view of Shigemori teaches all of the elements of the claimed invention, as stated above. Furthermore, Shigemori teaches:
	The display device of claim 13, wherein the sensing circuit further comprises at least one resetting thin film transistor  (207) electrically connected to the sensing thin film transistor (FIGS. 14 and 15: 204 electrically connected to 205/206), and a material of a semiconductor channel layer of the at least one resetting thin film transistor (See paragraph [0145]) is different from the material of the semiconductor channel layer of the at least one sensing thin film transistor (See paragraph [0143], last four lines; See paragraph [0144], last four lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho in view of Shigemori) by including the additional claimed elements (as taught by Shigemori). Doing so would have allowed the sensing circuit to operate to accurately convert incident light into an electric signal (See Shigemori, paragraph [0160]).

Regarding Claim 17, Cho in view of Shigemori teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho in view of Shigemori teaches:
The display device of claim 16, wherein the at least one sensing thin film transistor is a metal oxide thin film transistor (See Cho, paragraph [0018], lines 7-13), and the at least one resetting thin film transistor is a polysilicon thin film transistor (See Shigemori, paragraph [0145]).

Regarding Claim 18, Cho in view of Shigemori teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 13, wherein the one of the plurality of the sensing units is away from an edge of the recess by a distance (See annotated FIG. 6 below: the one of the plurality of the sensing units 152 is away from an edge of the recess by a distance).

    PNG
    media_image1.png
    627
    903
    media_image1.png
    Greyscale

Regarding Claim 19, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 13, wherein a material of the first passivation layer comprises silicon oxide, silicon nitride, silicon oxynitride, or an organic passivation material (See paragraph [0022], last four lines).

Regarding Claim 20, Cho in view of Yamazaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 13, further comprising:
a second passivation layer (FIG. 6: 124), wherein the at least one sensing thin film transistor is disposed on the second passivation layer (See FIG. 6: T3 is disposed in contact with, and therefore, disposed on 124), the at least one driving thin film transistor is disposed under the second passivation layer (See FIG. 6: T2 is disposed under 124), and the recess further penetrates through the second passivation layer (See FIG. 6: the recess further penetrates through 124).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Shigemori as applied to claim 13 above, and further in view of Kurokawa (US 20120162167 A1).

Regarding Claim 14, Cho in view of Shigemori teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho teaches:
The display device of claim 13, wherein the driving circuit further comprises at least one switching thin film transistor electrically connected to the driving thin film transistor (See FIG. 9: T1 corresponds to at least one switching thin film transistor electrically connected to the driving thin film transistor T2).
Cho in view of Shigemori does not explicitly teach:
a material of a semiconductor channel layer of the at least one switching thin film transistor is different from the material of the semiconductor channel layer of the at least one driving thin film transistor.
However, in the same field of endeavor, display devices (Kurokawa, paragraph [0002]), Kurokawa teaches:
	A driving circuit (FIG. 4: 201/202) comprises at least one switching thin film transistor (201) electrically connected to a driving thin film transistor (202) (See FIG. 4), and a material of a semiconductor channel layer of the at least one switching thin film transistor is different from a material of a semiconductor channel layer of the at least one driving thin film transistor (See paragraph [0107], last five lines: a material of a semiconductor channel layer of 201 can be different from a material of a semiconductor channel layer of 202 (i.e., one is an oxide semiconductor layer and the other is a silicon semiconductor layer)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cho in view of Shigemori) by including the claimed elements in the driving circuit (as taught by Kurokawa). Doing so would allow for the display device to be driven to rapidly perform each of light emission operations corresponding to each of multiple hues with less influence on normal image display (See Kurokawa, paragraphs [0189] and [0190]).

Regarding Claim 15, Cho in view of Shigemori, and in further view of Kurokawa teaches all of the elements of the claimed invention, as stated above. Furthermore, Cho in view of Shigemori, and in further view of Kurokawa teaches:
The display device of claim 14, wherein the material of the semiconductor channel layer of the at least one switching thin film transistor (See Kurokawa, paragraph [0107], last five lines: 201 can be a transistor whose channel is formed in a silicon layer) is the same as the material of the semiconductor channel layer of the at least one sensing thin film transistor (See Cho, paragraph [0018], lines 7-13; See Shigemori, paragraph [0143], last four lines; See Shigemori, paragraph [0144], last four lines).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	SHIN; YOONJEE (US-20190280068-A1): pertinent for its disclosure of a display device with transistors made of different materials (See FIG. 5 and paragpah [0106]).
	Zhang; Hejing (US-9698172-B2): pertinent for its disclosure of a display device with transistors made of different materials (See FIG. 2).
	Nishimura; Jun (US-20130214279-A1): pertinent for its disclosure of a display device with transistors made of different materials (See FIG. 3).
	Jeon; Kyung-Sook (US-20110012115-A1): pertinent for its disclosure of a display device with display and sensing transistors disposed in different layers (See FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692